        Case 1:13-cr-00890-LAP Document 103 Filed 01/06/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                      Plaintiff,                 13 Cr. 890 (LAP)

-against-

ELFEGO BOYD,                                           ORDER

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Elfago Boyd’s supplemented motion for

compassionate release.      (Dkt. no. 102.)      In an order dated May

26, 2020 (dkt. no. 93), the Court denied Mr. Boyd’s original

motion for compassionate release, finding that he had not

demonstrated “exceptional circumstances” warranting release and

that, even if he had, release would not be warranted because Mr.

Boyd continues to pose a danger to the community.           By motion

filed December 28, 2020 (dkt. no. 101), Mr. Boyd moved to

supplement his motion “for home confinement.”           The motion to

supplement is granted, but, for the reasons set out below, the

motion for compassionate release is denied.

  I.     Background

       In his original motion for compassionate release, Mr. Boyd

stated that he suffered from blood clots (which are treated with

aspirin), learning disabilities, and a broken jaw.             (Mot. for

Modification of Sentence, dated May 7, 2020 [dkt. no. 89].)                The

                                      1
      Case 1:13-cr-00890-LAP Document 103 Filed 01/06/21 Page 2 of 5



Court found that he had not demonstrated that his conditions

“substantially diminishe[ed] the ability of the defendant to

provide self-care within the environment of a correctional

facility” within the meaning of U.S.S.G. § 1B1.13.          (Order,

dated May 26, 2020 [dkt. no. 93], at 5.)

    With respect to Mr. Boyd’s danger to the community, the

Court found in its prior order as follows:

    Even if he had [demonstrated exceptional circumstances
    warranting release], however, the Defendant must still
    demonstrate that he “is not a danger to the safety of
    any other person or to the community, as provided in 18
    U.S.C. § 3142(g)[.]” U.S.S.G § 1B1.13(2).      In turn,
    Section 3142(g) directs the Court to consider (1) the
    nature and circumstances of the offense charged; (2) the
    weight of the evidence against the defendant; (3) the
    history and characteristics of the defendant; and (4)
    the nature and seriousness of the danger to any person
    or the community that would be posed by the defendant’s
    release. 18 U.S.C. § 3142(g). The Defendant does not
    acknowledge this required step in the analysis, and each
    of the factors of Section 3142(g) counsels in favor of
    continued detention through the end of the term of
    imprisonment imposed by the Court.

         The nature and circumstances of this Defendant’s
    offenses of conviction are plainly serious.           The
    Defendant engaged in the sex trafficking of a 15-year-
    old girl – Victim 1 – whom the Defendant knew was under
    18 years old when he had her work as a prostitute for
    his own profit. The Defendant unduly influenced Victim-
    1   to    engage   in    prostitution,   used    internet
    advertisements to solicit men to pay for sex with Victim-
    1, and drove her to various hotels to engage in sex acts
    with these men.    Moreover, although Defendant pleaded
    guilty to the sex trafficking of only Victim-1, he has
    victimized additional minors.       As detailed above,
    Victim-2 and Victim-3, 15 years-old and 17 years-old,
    respectively, at the time, engaged in commercial sex at
    the Defendant’s direction. And, in the spring of 2013,
    the Defendant told Victim-1 that he was still

                                    2
      Case 1:13-cr-00890-LAP Document 103 Filed 01/06/21 Page 3 of 5



    prostituting girls. The Defendant preyed on vulnerable
    members of our society.

         The weight of the evidence against the Defendant
    was overwhelming, consisting of, among other things,
    witness testimony, corroborated by electronic evidence,
    including bank and phone records.

         The history and characteristics of the Defendant
    also counsel against granting his motion. While the
    Defendant points to his “first-offender” status, given
    the evidence concerning his trafficking of prior minor
    victims it would be more accurate to characterize this
    as his first offense of conviction.

         Thus, the Court finds that this Defendant, at age
    34, continues to present a danger to the community.


(Id. at 5-7.)

    In his supplemented motion, Mr. Boyd notes that there has

been an outbreak of COVID-19 at Allenwood Low, the facility at

which he is housed.    (Mot. to Supplement Mot. for Home

Confinement [dkt. no. 101].)      He also states that his “daily

Chromic Care consist[s] of: (1) Asthma Asmanex Twisthaler, Spray

Pump, Proair HFA (Albuterol Sulfate Inhalation Aerosol [and] (2)

81 mg. of Aspirin daily to prevention [sic] of Blood Clottins

[sic].”    (Mot. for Compassionate Release, dated Dec. 15, 2020

[dkt. no. 102], at 2.)

    Mr. Boyd also notes that he has exhausted his

administrative remedies (which he had not on his original

motion).   (Id.)




                                    3
        Case 1:13-cr-00890-LAP Document 103 Filed 01/06/21 Page 4 of 5



  II.    Discussion

      With respect to Mr. Boyd’s medical situation, the only

change from his prior motion is his reporting that he suffers

from asthma and that there has been a COVID-19 outbreak at

Allenwood Low.     Mr. Boyd does not assert that his asthma is not

well-treated by the BOP.       Indeed, he has detailed the

medications prescribed by the BOP.         As a 36-year-old man with

well-treated asthma, Mr. Boyd is not within any of the higher

risk CDC categories of those who will become seriously ill if

they contract the disease and thus has not demonstrated

“exceptional circumstances” warranting release under 18 U.S.C.

§ 3582(c)(1)(A).

      With respect to Mr. Boyd’s obligation to demonstrate that

he is not a danger to the community, as before, he has not done

so.   Nothing has changed on this point between the original

motion and the supplemented motion.         Thus, for the same reasons

as those articulated in the Court’s prior decision, the Court

finds that even if Mr. Boyd had demonstrated extraordinary

circumstances warranting release, the Court would not grant

release because Mr. Boyd poses a danger to the community.

  III. Conclusion

      For the reasons set out above, Mr. Boyd’s motion to

supplement his motion for compassionate release (dkt. no. 101)



                                      4
         Case 1:13-cr-00890-LAP Document 103 Filed 01/06/21 Page 5 of 5



is granted, and his supplemented motion for compassionate

release (dkt. no. 102) is denied.

    The Clerk of Court is respectfully directed to mail a copy

of this order to Mr. Boyd.

    SO ORDERED.

Dated:       New York, New York
             January 6, 2021

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       5
